DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim limitation “A one tenth to nine tenths pizza dough edge or crust diameter-sized….portion filled 1, 3, 6, 10, 15, 20 and 25 inch diameter” is very unclear and is not clear what Applicant is trying to claim. Applicant’s claim also recites “the outer one inch edge portion of round and square flattened pizza dough”, which is also unclear how a pizza can be round and square at the same time. In addition, the claim recites “outer one inch edge portion” which understood to be the edge or crust portion of the pizza. However, it is unclear how the one inch edge or crust portion relates to the first claim limitation recited above with the list of diameters. Therefore, the Examiner will examine Claim 1 to the best of her ability, while keeping the specification and invention in mind.  
Regarding Claim 5, the claim reads “75 to 700 degrees” but no mention of whether this is Celsius or Fahrenheit temperature scale. Therefore, the metes and bounds of the claim is indefinite.
Claim 7 recites the limitation "said filling" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a filling” is not actually recited in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “The Ultimate Stuffed Crust Pizza” – (www.momontimeout.com, 2/22/2012), hereinafter referred to as “momontimeout.com” NPL.
Regarding Claims 1-8, the NPL “momontimeout.com” teaches of a stuffed crust pizza comprising meat (pepperoni) and cheese manually placed on the edge of a circular pizza dough and then the dough edge is stretched over the pepperoni and cheese and pressed together with the pizza dough crust to seal it in (Pages 1-6, and photos), thereby enclosing and sealing the meat and cheese and forming the filled pizza edge or crust edge all around the round edge of the pizza, thereby meeting the limitation of a ring shaped portion filled pizza edge. The NPL teaches the pizza and therefore the crust edge is then baked at 425°F for 15 minutes (Page 6). The pepperoni is deemed fully cooked meat. Regarding the claimed limitation of a one tenth to nine tenths pizza dough edge or crust edge and the limitation of 1, 3, 6, 10, 15, 20 and 25 inch diameter, it is not clear what these limitations mean. However, the Examiner has considered the prior art photo of the pizza with filled crust, and it be estimated that the filled crust takes up about 1/10 of the pizza, where the pizza can be roughly a 10 inch diameter pizza and the folded over and filled crust edge about 1 inch diameter. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stretched the pizza dough to any desired diameter and prepare the filled pizza dough edge to any size diameter as well, as desired by the consumer. Furthermore, it has been found that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. 
It is noted that Claims 2-4, 6, and 8 all use “can” or “may” language, which is seen as optional limitations, and therefore not required by the claims.
Regarding Claim 7, the NPL does not specifically teach adding sauce to the pepperoni and cheese. However, since the NPL teaches adding sauce on top of the pizza dough, it would have been obvious to one of ordinary skill in the art to have added sauce as well to the pepperoni and cheese according to the taste of the consumer.
In addition, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, since the NPL teaches the known use of sauce on a pizza dough, it would have been obvious to one of ordinary skill in the art to have added sauce to the edges of the crust as well in order to maximize the functional and sensorial contributions of each of the components, depending on the desired food product formulation.  Such an optimization would be the result of routine experimentation for one of ordinary skill in the art, absent any evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “The Ultimate Stuffed Crust Pizza” – (www.momontimeout.com, 2/22/2012), hereinafter referred to as “momontimeout.com” NPL, in view of Saad (USPA 2011/0256280).
Regarding Claim 7, in the alternative where the above NPL does not render obvious sauce in the filling, Saad teaches a stuffed pizza dough edge, where the pizza dough edge is stuffed with a variety of fillings including sauce, ground meat, spices, tomato pastes, purees of vegetables, etc. (Paragraphs 5, 6 and 10). Saad also teaches spreading filling on the edge of a dough sheet and then folding over the edge to form a hem containing the filling (Paragraph 11). Therefore, adding sauce to the filling of the NPL would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in light of the teachings of Saad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        12/12/2022